          Case 1:16-cv-00740-RC Document 115 Filed 10/11/18 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 SIMON BRONNER, MICHAEL
 ROCKLAND, CHARLES D. KUPFER, and
 MICHAEL L. BARTON,

 Plaintiffs,
                        v.                           Case No. 16-cv-00740-RC

 LISA DUGGAN, CURTIS MAREZ,
 NEFERTI TADIAR, SUNAINA MAIRA,
 CHANDAN REDDY, J. KEHAULANI
 KAUANUI, JASBIR PUAR, STEVEN
 SALAITA, JOHN STEPHENS, and THE
 AMERICAN STUDIES ASSOCIATION,

 Defendants.


          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTIONS TO STAY


        Plaintiffs Simon Bronner, Michael Rockland, Michael L. Barton, and Charles D. Kupfer

(collectively, “Plaintiffs”), by and through their attorneys, hereby respond to the Motions to Stay

Discovery filed by all Defendants (Dkts. 107, 110, & 111).


I.      THE ORIGINAL DEFENDANTS AND JOHN STEPHENS DO NOT AND
        CANNOT STATE LEGITIMATE BASIS FOR A STAY.

        Discovery in this case began in May 2017 – nearly 18 months ago. As the Court may

recall, and the record clearly reflects, the Defendants named in the First Amended Complaint

(“FAC”) were uncooperative. Uncooperative in the sense that they would not collaborate on a

discovery plan, would not respond to correspondence, would not even acknowledge Plaintiffs’

First Set of Requests for Production, much less actually produce documents. Deadlines would
          Case 1:16-cv-00740-RC Document 115 Filed 10/11/18 Page 2 of 6



come and go. The Court would order Defendants to produce responsive documents by a

particular date, Defendants would agree. That day would come, but most of the documents

would not. Later there would be disputes over technology-assisted review (TAR) – in this case,

that review would somehow eliminate multitudes of documents that included not just one search

term, but two. Even later, we would learn that the set of search terms the parties agreed to – after

the Court ordered Defendants to discuss the search terms with Plaintiffs – were not actually used.

Including that Defendants eliminated all wildcards from the terms.

       These Defendants have no good will left in the bank. They also, clearly, do not want to

produce documents. When the Court considers the likelihood that an argument by these

Defendants, now – after 18 months of litigation – will suddenly result in a dismissal of the entire

case on the pleadings, it should keep in mind the Defendants’ conduct, and particularly their

penchant for delay.

       Defendants now claim that discovery should be stayed until the Court rules on their

Motion to Dismiss the Second Amended Complaint (“SAC”). As Plaintiffs have set forth in

numerous briefs, including the Opposition to Defendants’ Motion to Dismiss the SAC, filed

earlier today, the SAC includes every single claim and allegation set forth in the FAC that was

pending. Those claims have been pending now since April 2017. They survived a motion to

dismiss and numerous other challenges.

       Defendants can only argue that discovery should be stayed until the Court rules on the

SAC if they can persuasively argue that the entire case may be dismissed. That includes

dismissal of the very same claims that have been pending now 18 months. The likelihood of

dismissal of the entire case for failure to state a claim, when at least some of those claims have

been pending for 18 months, cannot be so probable that a stay should be granted.




                                                 2
          Case 1:16-cv-00740-RC Document 115 Filed 10/11/18 Page 3 of 6



       Moreover, Defendants’ Motion to Dismiss the SAC focused almost entirely on the oft-

repeated argument that Plaintiffs do not have standing to bring these claims as direct claims.

This argument flatly contradicts the holdings of the D.C. Court of Appeals, the highest court in

the District, in Daley v. Alpha Kappa Alpha, Sorority, Inc., 26 A.3d 723 (D.C. 2011) and

Jackson v. George, 146 A.3d 405 (D.C. 2016). This Courts’ rejection of such precedent should

not be so “likely” that discovery is stayed.

       At the status conference on August 15, 2018, this Court required these Defendants to

continue discovery. Nothing has happened since that should lead the Court to change its mind.


II.    DEFENDANTS KAUANUI, PUAR, AND SALAITA

       Defendants Kauanui, Puar, and Salaita were added to this case with the SAC. They are

alleged to have engaged in the very same activities as the Original Defendants. The entire set of

Defendants are alleged to have acted in concert. There is no reason why the claims that have

been pending for 18 months should be stayed for these Defendants, because there is not a strong

likelihood that all the claims will suddenly be dismissed for these Defendants.

       Moreover, Defendants Kauanui, Puar, and Salaita refused to produce their Initial

Disclosures, as required by the Federal Rules, while also not asking for a stay. This tactic rings

of the Original Defendants.

       This Court instructed Defendants Kauanui, Puar, and Salaita that their motion for a stay

had better show prejudice. They have not done so.

       For all of these reasons, this Court should deny the Defendants’ Motions for a Stay of

Discovery.




                                                 3
         Case 1:16-cv-00740-RC Document 115 Filed 10/11/18 Page 4 of 6




Dated: October 10, 2018                       Signed:               /s/Jennifer Gross
                                                                      Jennifer Gross

Jerome M. Marcus (admitted pro hac vice)      Jennifer Gross, DC Bar No. 1003811
Jonathan Auerbach (admitted pro hac vice)     Aviva Vogelstein, DC Bar No. 1024231
MARCUS & AUERBACH LLC                         THE LOUIS D. BRANDEIS CENTER
1121 N. Bethlehem Pike, Suite 60-242             FOR HUMAN RIGHTS UNDER LAW
Spring House, PA 19477                        1717 Pennsylvania Avenue NW, Suite 1025
(215) 885-2250                                Washington, DC 20006-4623
jmarcus@marcusauerbach.com                    (202) 559-9296
auerbach@marcusauerbach.com                   jenniegross@brandeiscenter.com
                                              avogelst@brandeiscenter.com
Lead Counsel for Plaintiffs

L. Rachel Lerman (admitted pro hac vice)      Joel Friedlander (admitted pro hac vice)
BARNES & THORNBURG LLP                        FRIEDLANDER & GORRIS, P.A.
2029 Century Park East, Suite 300             1201 N. Market Street, Suite 2200
Los Angeles, CA 90067-2904                    Wilmington, DE 19801
(310) 284-3871                                (302) 573-3502
rlerman@btlaw.com                             jfriedlander@friedlandergorris.com


                                              Eric D. Roiter (admitted pro hac vice)
                                              Lecturer in Law
                                              BOSTON UNIVERSITY SCHOOL OF LAW
                                              765 Commonwealth Avenue
                                              Boston, MA 02215
                                              (617) 734-8266
                                              eroiter@bu.edu


                                    Counsel for Plaintiffs




                                              4
          Case 1:16-cv-00740-RC Document 115 Filed 10/11/18 Page 5 of 6



                                 CERTIFICATE OF SERVICE

               I certify that on October, 2018, I caused to be filed PLAINTIFFS’ OPPOSITION

TO DEFENDANTS’ MOTIONS TO DISMISS with the Clerk of Court using the CM/ECF

system, which will send notice of the filing to all parties registered to receive such notices.


Dated: October 10, 2018                               Signed:             /s/Jennifer Gross
                                                                            Jennifer Gross




                                                  5
Case 1:16-cv-00740-RC Document 115 Filed 10/11/18 Page 6 of 6




                              6
